In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                           No. 12-411V
                                       Filed: June 12, 2013

*************************************               NOT TO BE PUBLISHED
ERICA HILL, Natural Mother,                 *
and Guardian for                            *
E.J., a minor,                              *       Special Master Zane
                                            *
                                            *       Stipulation; attorneys’ fees and costs
          Petitioner,                       *
                                            *
 v.                                         *
                                            *
SECRETARY OF HEALTH                         *
AND HUMAN SERVICES,                         *
                                            *
          Respondent.                       *
                                            *
*************************************
Carol L. Gallagher, Carol L. Gallagher, Linwood, NJ, for Petitioner
Darryl R. Wishard, United States Dep’t of Justice, Washington, DC, for Respondent

           UNPUBLISHED DECISION ON ATTORNEYS’ FEES AND COSTS 1

       On June 12, 2013, the parties in the above-captioned case filed a Stipulation of Facts
Regarding Attorneys’ Fees and Costs (“Stipulation”) memorializing their agreement as to the
appropriate amount of attorneys’ fees and costs in this case. Petitioner requests a total award of

1
  Because this decision contains a reasoned explanation for the Special Master’s action in this
case, the Special Master intends to post it on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 113 Stat. 2899,
2913 (Dec. 17, 2002). All decisions of the Special Master will be made available to the public
unless they contain trade secret or commercial or financial information that is privileged and
confidential, or medical or similar information whose disclosure would clearly be an
unwarranted invasion of privacy. When such a decision or designated substantive order is filed,
a party has 14 days to identify and to move to redact such information before the document’s
disclosure. Absent a timely motion to redact, the decision will be made available to the public in
its entirety. If the Special Master, upon review of a timely-filed motion, agrees that the
identified material fits within the categories listed above, the Special Master shall redact such
material from the decision made available to the public. 42 U.S.C. § 300aa-12(d)(4); Vaccine
Rule 18(b).
the sum of $26,000.00 for attorneys’ fees and costs, and the sum of $2,850.00 for Petitioner’s
personal costs, to which Respondent does not object. In accordance with 42 U.S.C. § 300aa-
15(e), the undersigned awards the amount to which Respondent does not object.

        Petitioner, Erica Hill, on behalf of E.J., alleged that E.J. suffered from jaw pain, bilateral
Bell’s palsy, joint stiffness, myalgia, sensory neuropathy, retinal vasculitis, and hypertension that
were caused-in-fact by the meningococcal vaccine on June 18, 2010, and which vaccine is
contained in the Vaccine Injury Table, 42 C.F.R § 100.3(a). Petitioner, on behalf of E.J., also
alleged residual effects of this injury for more than six months and that E.J. has not otherwise
received compensation for such injuries. A decision awarding compensation based upon the
parties’ stipulation was entered on May 9, 2013.

        Although Respondent did not concede the claim, the parties, nonetheless, settled the
matter, and an award of compensation was made. Because Petitioner had been awarded
compensation, Petitioner is entitled to an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300aa-15(e). The undersigned also finds that the stipulated award of $26,000.00 for
attorneys’ fees and attorneys’ costs and the stipulated award of $2,850.00 for Petitioner’s
personal costs are reasonable based on the stage at which this matter was settled. Based on the
request’s reasonableness and pursuant to Vaccine Rule 13, the undersigned GRANTS the
parties’ request as outlined in the Stipulation. The judgment shall reflect that Petitioner is
awarded attorneys’ fees and costs as follows:

       in a check made payable jointly to Petitioner (Erica Hill, Natural Mother, and
       Guardian for E.J., a minor) and Petitioner’s counsel (Carol L. Gallagher of the law
       firm Carol L. Gallagher), the amount of $26,000.00, pursuant to 42 U.S.C. § 300aa-
       15(e);

       in a check made payable to Petitioner (Erica Hill, Natural Mother, and Guardian
       for E.J., a minor), the amount of $2,850.00, pursuant to 42 U.S.C. § 300aa-15(e);

        The court thanks the parties for their cooperative efforts in resolving this matter. In the
absence of a motion for review filed pursuant to RCFC, Appendix B, the Clerk is directed to
enter judgment accordingly. 2

       IT IS SO ORDERED.


                                                              s/ Daria Zane
                                                              Daria J. Zane
                                                              Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.


                                                  2